Citation Nr: 0126541	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  00-02 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head and brain injury, resulting in a stroke, 
nerve impairment of the face, psychiatric disability and 
heart disability.

2.  Entitlement to a compensable evaluation for the service 
connected syphilis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from June 1955 to April 1959.

By rating decision in August 1997, service connection for 
mental (hereinafter psychiatric) and heart disabilities was 
denied.  The veteran received written notice of this 
determination by letter in August 1997; however, he failed to 
file a timely appeal therefrom and this rating action is 
final.  

By decision of the Board of Veterans' Appeals (Board) in July 
1998, entitlement to service connection for residuals of a 
head and brain injury resulting in a stroke and nerve 
impairment of the face was denied.  By rating decision in 
December 1998, the issue of whether new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for residuals of a head and brain injury 
resulting in a stroke and nerve impairment of the face was 
denied.   

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") indicated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider the evidence added to the record since 
the last time a claim was denied on any basis.  Thus, the 
Board will address the issues of whether new and material 
evidence has been submitted to reopen a claim of service 
connection for residuals of a stroke and nerve impairment of 
the face since the last prior final rating decision in 
December 1998; and whether new and material evidence has been 
submitted to reopen a claim of service connection for 
psychiatric and heart disabilities since the last prior final 
rating decision in August 1997. 

The veteran has requested that the claim of entitlement to 
service connection for a stroke, nerve impairment of the face 
and psychiatric and heart disabilities be reopened.  The 
current claim arises from a January 2000 rating decision of 
the Detroit, Michigan Regional Office (RO), which again 
denied the veteran's claim of entitlement to service 
connection for a stroke, nerve impairment of the face and 
psychiatric and heart disabilities.  

The issues of entitlement to service connection for left hip 
disability and eye disability were withdrawn in March 2001.  
The Board also notes that the issue of whether the service 
connection claim for a psychiatric disability should be 
reopened was properly listed as a finality issue on the 
February 2000 statement of the case and was improperly listed 
as a de novo issue on the May 2000 supplemental statement of 
the case.  Thereafter, this issue was addressed as a de novo 
issue on several informal hearing presentations, but was 
properly listed as a finality issue on VA Form 8.  
Accordingly, the Board has also listed and addressed this 
issue as a finality claim.  

The Board also notes that the issue of entitlement to a 
compensable rating for the service connected syphilis is 
addressed in the remand section of this decision.


FINDINGS OF FACT

1.  The veteran's claim of service connection for psychiatric 
and heart disabilities was last denied by rating decision in 
August 1997.

2.  The veteran did not perfect an appeal from that 
determination in a timely fashion and the August 1997 rating 
denial is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is not so significant that it must be 
considered in order to decide the merits of the claim.

4.  The veteran's claim of service connection for a stroke 
and nerve impairment of the face was last denied by rating 
decision in December 1998.

5.  The veteran did not perfect an appeal from that 
determination in a timely fashion and the December 1998 
rating denial is final.

6.  The additional evidence submitted in connection with the 
claim to reopen is not so significant that it must be 
considered in order to decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1997 rating decision of the RO that denied 
service connection for psychiatric and heart disabilities is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302 (2001).

2.  Evidence received since the August 1997 rating 
determination is not new and material and, thus, the claim of 
service connection for psychiatric and heart disabilities is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).

3.  The December 1998 rating decision of the RO that denied 
service connection for a stroke and nerve impairment of the 
face is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302 (2001).

4.  Evidence received since the December 1998 rating 
determination is not new and material and, thus, the claim of 
service connection for a stroke and nerve impairment of the 
face is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show that the veteran was 
involved in a fight at a tavern in May 1957.  The veteran 
received a laceration of the right shoulder.  On the April 
1959 separation physical examination, no abnormalities were 
reported except for several marks and scars.  

April 1993 medical records from Detroit Receiving Hospital 
show that the veteran complained of chest pain, headaches and 
a twitching of the left side of the face.  The twitching 
started gradually.  He also indicated that he used to get 
twitching and pain of the left side of the face after he had 
an automobile accident one year before.  A history of 
seizures was denied.  Another notation from April 1993 shows 
that the veteran reported a 6 to 8 year history of heart 
disease.  A motor vehicle accident a year before was 
reported.  An electrocardiogram was interpreted as being 
abnormal.  The final impression was facial spasm, rule out 
trigeminal neuralgia.  An addendum indicated that a CT scan 
of the head was negative for pathology.  

On VA psychiatric examination in October 1994, it was noted 
that this was the veteran's first psychiatric evaluation.  
The veteran complained of staying depressed all of the time.  
The diagnoses were a history of drug abuse; alcohol 
dependence; and depression, not otherwise specified.

On VA general medical examination in October 1994, the 
diagnoses included arteriosclerotic heart disease.  

An October 1996 VA psychological evaluation includes 
assessments of rule out psychosis related to medical 
condition, a history of alcoholism, adjustment disorder with 
depressed mood and rule out depression with psychotic 
features.  Medical history also included a heart attack from 
earlier in that year and hypertension.  

A statement from the veteran's cousin was received in April 
1997 in which it was indicated that the veteran had been 
attacked and beaten up by Marines during service.  

The veteran testified at the RO in July 1997 that he was 
involved in a fight in May 1956 with some marines and that he 
was beaten up by multiple individuals; that he suffered from 
headaches since that time; that he eventually felt his whole 
body deteriorate to the point where he had a nervous 
breakdown, a stroke and a heart attack; that he first 
received treatment for his head in 1992 or 1993 by the VA; 
and that he was treated for depression.

By rating decision in August 1997, service connection was 
denied for psychiatric and heart disabilities as there was no 
evidence of either disability during service or within the 
initial post service year.  By rating decision in December 
1998, it was determined that new and material evidence had 
not been submitted to demonstrate that a stroke or nerve 
impairment of the face was incurred in or aggravated by 
service.  The additional evidence was considered to be 
duplicative of the evidence previously of record.

The veteran received written notice of the August 1997 rating 
decision by letter in the same month and he also received 
written notice of the December 1998 rating decision by letter 
of the same month.  The veteran failed to timely perfect an 
appeal with respect to the August 1997 and December 1998 
rating denials and these decisions are final.  38 C.F.R. 
§§ 3.104, 20.302 (2001).  In order to reopen his claims, the 
veteran must present or secure new and material evidence with 
respect to the claims which have been disallowed.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).   

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Current caselaw provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters v. West, 12 
Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
The RO in this case cited and applied the correct provisions 
of 38 C.F.R. § 3.156 in the February 2000 statement of the 
case.  Accordingly, there has been no prejudice to the 
veteran's claims due to the change in the law.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2001).  Where a veteran served 90 days or 
more and a psychosis, arteriosclerosis, other organic disease 
of the nervous system or cardiovascular disease becomes 
manifest to a degree of ten (10) percent or more within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Evidence received since the prior final rating decisions 
consists of the following.  An October 1999 private 
diagnostic report shows that the veteran tested positive for 
syphilis.  

On VA examination in December 1999, it was noted that the 
veteran had sustained a heart attack in 1996.  He was 
apparently found to be hypertensive at that time and was 
placed on medications.  There was also a vague history of a 
stroke at that time, but from the veteran's chart it appeared 
that the left hemiparesis evolved slowly over about six 
months in early 1996.  An MRI in July 1997 showed no evidence 
of any significant stroke.  Following examination, the 
assessments were a history of syphilis, currently 
serologically weakly positive; Parkinson's disease; and 
dementia.  

On VA neurology examination in December 1999, the veteran's 
medical history showed that he had been treated for 
depression, hypertension and coronary artery disease.  The 
diagnoses were positive serology on blood; dementia; 
Parkinson's disease; and a history of a stroke.  Diagnoses 
numbers 2, 3 and 4 were probably not related to syphilis.  
However, it was further noted that the veteran needed 
additional diagnostic testing.  

With regard to the claim of entitlement to service connection 
for psychiatric and heart disabilities, the last prior final 
rating decision in August 1997 was based on the fact that 
there was no evidence of either disability during service or 
within the initial post service year.  The additional 
evidence submitted since that time continues to show the 
presence of psychiatric and heart disabilities which were 
first manifest years following service and are unrelated to 
service.  With regard to the claim of entitlement to service 
connection for a stroke and nerve impairment of the face, by 
rating decision in December 1998, it was determined that new 
and material evidence had not been submitted to demonstrate 
that a stroke or nerve impairment of the face was incurred in 
or aggravated by service.  The additional evidence was 
considered to be duplicative of the evidence previously of 
record.  The additional evidence submitted, relative to all 
claimed disabilities, is not new and material.  Once again it 
is merely duplicative of the evidence which was previously of 
record as it continues to show that the veteran may have 
suffered a stroke in the mid-1990s, that he continues to 
complain of a nerve impairment of the face, and that he 
continues to receive treatment for heart and psychiatric 
disabilities. 

The veteran's statements in support of his claims do not 
constitute competent medical evidence to establish the 
presence of a disability, to establish the onset of any 
disability on appeal during service, or establish a nexus 
between any current disability and service as a lay person 
may not offer evidence that requires medical knowledge.  See 
Nici v. Brown, 9 Vet. App. 494 (1996); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); and Spalding v. Brown, 10 Vet. App. 6 
(1997).  Accordingly, the additional evidence is not so 
significant that it must be considered in order to decide the 
merits of the claims and the veteran's claims of service 
connection for a stroke, nerve impairment of the face and 
psychiatric and heart disabilities may not be reopened.  
Accordingly, new and material evidence has not been submitted 
and the claims must remain denied.  


ORDER

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for residuals of 
a head and brain injury, resulting in a stroke, nerve 
impairment of the face, psychiatric disability and heart 
disability, the claim is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001). 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendments to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
which are effective August 29, 2001.  With these exceptions, 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran has contended that a compensable evaluation is 
warranted for the service connected syphilis.  In this 
regard, the December 1999 report of VA neurological 
examination contained diagnoses of positive serology on 
blood; dementia; Parkinson's disease; and a history of a 
stroke.  It was further opined that diagnoses numbers 2, 3, 
and 4 were probably not related to syphilis but it was 
further opined that the veteran required a lumbar puncture 
with serology and CSF cells and protein performed along with 
an MRI of the brain.  These developments have not been 
accomplished.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Court has also held that in cases concerning the rating of 
disorders, clinical findings must be related specifically to 
the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  Following the gathering of all recent treatment 
records, all required diagnostic testing (providing that the 
proper consent for same is obtained) should be performed and 
then the veteran should be afforded a VA neurology 
examination that is compliant with the holdings in Green and 
Massey.  

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The RO should contact the veteran, 
determine all sources of treatment for syphilis and syphilis 
related disability, and then obtain treatment records from 
all identified sources.

Also in regard to the claims for higher evaluations for the 
service connected disabilities, the Court has held that 
unlike claims for increased ratings, "staged ratings" or 
separate ratings for separate periods of time based on the 
facts found may be assigned following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, as the January 2000 rating action was 
the initial grant of service connection for the veteran's 
service connected syphilis, the RO should consider the proper 
evaluations to be assigned for the veteran's service 
connected disability pursuant to the Court's holding in 
Fenderson.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
complied with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for syphilis 
and syphilis related disability in recent 
years.  After securing any necessary 
releases, the RO should obtain all 
records that are not already contained in 
the claims folder.  Once obtained, all 
records should be permanently associated 
with the claims file.  

3.  Following completion of the above 
action, the veteran should be afforded a 
VA neurology examination to determine the 
current nature and extent of disability 
relating to the service connected 
syphilis.  The importance of appearing 
for the scheduled examination and the 
consequences of his failure to do so 
should be made available to the veteran.  
The claims folder must be made available 
to the examiner prior to the examination.  
Prior to the examination, provided that 
proper medical consent is obtained, a 
lumbar puncture with serology and CSF 
cells and protein should be performed 
along with a MRI of the brain.  Following 
completion of the diagnostic testing and 
examination, the examiner should provide 
diagnoses for all disability present that 
is etiologically related to the service 
connected syphilis.  In this regard, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the veteran has any complications of 
syphilis to include the nervous system, 
vascular system, eyes or ears or whether 
it is at least as likely as not that a 
disability of the nervous system, 
vascular system, eyes or ears was 
permanently aggravated (Allen v. Brown, 7 
Vet. App. 439 (1995)) by the veteran's 
service connected syphilis.  The answer 
to these questions should be formulated 
using the underlined standard of proof.  

4.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

5.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to the provisions of Fenderson, 
Green, Allen and Massey.  If the action 
taken remains adverse to the veteran in 
any way, he and his representative should 
be furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 which 
should be adhered to in the event that 
the veteran fails to appear for a 
scheduled examination without good cause.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims folder 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



